Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/2022 was filed after the mailing date of the non-final rejection on 11/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed 3/31/2022, with respect to the rejection(s) of claim(s) 1-26 under Balakrishnan in view of Shore have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhao and Cowles.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7-8, 11, 14-18, 21 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2020/0020384) in view of Cowles et al. (US 2020/0111525).

Regarding claim 1, Zhao discloses a memory controller [Fig. 5, 500], comprising:
	a command queue having a first input for receiving memory access requests [see Fig. 5, 520]; a memory interface queue having an output [see Fig. 5, 514] for coupling to a memory channel adapted for coupling to a dynamic random access memory (DRAM) [Fig. 3]; an arbiter coupled to the command queue for selecting entries from the command queue [see Fig. 5, 538], and placing them in the memory interface queue causing them to be transmitted over the memory channel [see Fig. 5].

	Zhao does not expressly disclose and  refresh control circuit coupled to the arbiter and operable to: monitor activate commands to be sent over the memory channel; in response to an activate command meeting a designated condition, identify a candidate aggressor row associated with the activate command; and transmit a command to the DRAM requesting that the candidate aggressor row be queued for mitigation in a future refresh or refresh management event.

Cowles discloses a system for reducing row-hammer errors comprising a memory controller connected to a plurality of memory devices [see Fig. 2]. The memory controller counts the number of activate commands to a portion of the memory (row, bank, etc) and when it exceeds a threshold, a refresh management command is sent to the memory portion [see paragraphs 13 and 31]. The refresh management command causing the memory device to refresh a particular victim row instead of other rows that are not experiencing row-hammer effects [see paragraph 28]

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the refresh management of the memory controller Cowles in the memory controller of Zhao.

The motivation for doing so would have been to better mitigate the effects of row-hammering [see paragraphs 13 and 28.

Therefore, it would have been obvious to combine Cowles with Zhao for the benefits listed above, to obtain the invention as specified in claims 1, 4, 7-8, 11, 14-18, 21 and 24-26.

	
	
Regarding claim 4, the combination discloses the memory controller of claim 1, wherein the refresh control circuit transmits the command to the DRAM by transmitting a refresh management list command including a row address of the candidate aggressor row to the DRAM [see Cowles, paragraph 28; refresh management command indicates victim rows to refresh and is interpreted as refresh management list command].

Regarding claim 7, the memory controller of claim 1, wherein the refresh control circuit is further operable, in response to identifying the candidate aggressor row, to cause a record of the candidate aggressor row to be stored in a list of candidate aggressor rows [see Cowles, paragraph 28; refresh management command will force collection of victim rows (list) to be refreshed].

Claims 8,11, 14, 18, 21 and 24 recite similar limitations to claims 1, 4 and 7 and are rejected using the same reasoning as above.

Regarding claim 15, the combination discloses the data processing system of claim 8, wherein transmitting the command to the DRAM causes the DRAM to store a record of one or more victim rows associated with the candidate aggressor row for refresh management during one of a subsequent refresh management command and a subsequent refresh command [see Cowles, paragraph 28; refresh management command will force collection of victim rows (list) at memory (DRAM) to be refreshed; future regularly scheduled refresh commands may be used for victim row refreshing].

Regarding claim 16, the combination discloses the data processing system of claim 15 wherein the DRAM incudes an internal refresh management circuit which determines one or more victim rows associated with the candidate agressor row [see paragraph 31; wherein a memory bank or multiple associated memory banks can be refreshed].

Regarding claim 17, the combination discloses the data processing system of claim 8, wherein the DRAM includes an internal refresh management circuit which responds to a refresh management command by causing a plurality of victim rows each associated with one or more corresponding candidate aggressor rows to be refreshed [see paragraph 31; wherein a memory bank or multiple associated memory banks can be refreshed].

Claims 25-26 recite similar limitations to claims 15-17 and are rejected using the same reasoning as above.




Allowable Subject Matter
Claims 2-3, 5-6, 9-10, 12-13, 19-20 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record fails to disclose or make obvious queuing a row for future refresh by tagging an activate command or a precharge as claimed. 

	CLOSING COMMENTS
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure generally teach various systems and techniques for solving the row-hammering errors.

	Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN BERTRAM/Primary Examiner, Art Unit 2137